Case_S_:lQ-mj-OOOOZ Document 1 Filed in TXSD on 01/09/19 Page 1 of 340

 

libel gist
UNITED STATES DISTRICT COURT é’,° sw§,° ,°g~s ,
4'

. 14 0 °*€e
SOUTHERN DISTRICT OF TEXAS 0%., ar 9 2013
ad
In the Matter of the Search of: l lay c/@rko ofC
APPLICATION AND AFFIDAVIT °"'l
111 ROSEWOOD STREET F()R SEARCH WARRANT

LAKE JACKsoN, TX 77566 CASE NUMBER_G _ 1 9 .. 0 0 2

I, John Estes, being duly sworn depose and say:

l am a Special Agent with U.S. Immigration and Customs Enforcement (ICE)
Homeland Security Investigations (HSI) and have reason to believe that on the property or
premises known as 111 Rosewood Street, Lake Jackson, TX 77566, more particularly
described in AttachmentA affixed hereto

in the Southern District of Texas, there is now concealed a certain person or property, namely
(See Attachment B)

which is l) evidence of the commission of a crime; 2) property designed or intended for
use or Which is or has been used as the means of committing a criminal offense and 3)
contraband, controlled substances,

concerning a violation of Title 21 United States Code, Section 84l(a)(l) and 846.

The facts to support a finding of Probable Cause_ are as follows:

Your Aftiant, John Estes, is a Special Agent with U.S. Immigration and Customs
Enforcement (ICE) Homeland Security Investigations (HSI), and has been employed by HSI as
such since 2008. v

(See Attachment C, Sworn Statement of Special Agent John Estes)
Continued on the attached sheet and made a part hereof: X Yes

QZ/%N'

ature of Applicant
John Estes

Swom to before me and subscribed m my presence,

/»Q ~1€ /`Z“r/>w ./¢@-»/

Date City and State

l

(//KH/ .77`\""5 Hv'u?~rw*f Jv\/l/ ,
@f/FCV €o/,)’/) M z

Name & Title of Judicial Offlcer Signature of Judicial Officer

G “ 1 9€38€61311`§0002 Document 1 Filed in TXSD on 01/09/19 Page 2 of 24
' m

ATTACHMENT A
DESCRIPTION OF ITEMS TO BE SEARCI-IED
The residence, lll Rosewood Street, Lake Jackson, Texas 77566 is a red brick house
facing east on Rosewood Street between two residences labeled 109 and l 13. The residence also
includes all curtilage, outbuildings, and at least one vehicle, a 2007 Dodge Ram pickup bearing

Texas plate DMX9996, which returns to Jason PHILLIPS. Photos of the residence are included

below for the purpose of identification of the premises.

 

 

 

Case 3:19-mj-00002 Document 1 Filed in TXSD on 01/09/19 Page 3 of 24

ATTACHMENT B
DESCRIPTION OF PROPERTY TO BE SEIZED

l. Controlled substances, pills, tablets, or gel capsules

2. Any and all evidence, fruits, and instrumentalities of violations of controlled
substance trafficking Identification documents including: fraudulent identification
documents and legitimate identification documents; y

3. Computers, laptops, tablets, cellphones, smart phones, removable or remote storage
media, writeable or rewritable CD’s and DVD’s, or any other device located within
the premises capable of accessing the internet;

4. Narcotics trafficking and transaction records, including: customer lists and ledgers
of narcotics transactions;

5. Currency;

6. Financial records relating to moneys derived from illegal narcotics trafficking
including: money transfer receipts; and other evidence of financial transactions
relating to obtaining, transferring, secreting or spending various sums of money
derived from engaging in narcotics trafficking activities; l

7. Cellular telephone records including: bills, both current and past; service
agreements and activations; and applicable telephone charging cables and other
accessories;

8. lndicia of residence or ownership including: rental bills or mortgage statements;

utility bills, both current and past.

Case 3:19-mj-OOOO2 Document 1 Filed in TXSD on 01/09/19 Page 4 of 24

ATTACHMENT C
SWORN STATEMENT IN SUPPQRT OF SEARCH WARRANT APPLICATION

INTRODUCTION

1 am a Special Agent of the United States Department of Homeland Security and have been
so appointed since 2008.-1 have personally conducted or assisted in numerous investigations
of criminal violations of the Controlled Substances Act and other violations of Federal law.

/

PURPOSE OF THE AFFIDAVIT

This affidavit is submitted in support of applications for a search warrant for 111 Rosewood
Street Lake Jackson, TX 77566. The location, 111 Rosewood Street, Lake Jackson, TX 77566
is further described in Attachment A and incorporated herein.

Based on evidence I have reviewed in this investigation, coupled with information I have
received from other law enforcement personnel involved in this investigation, l believe that
located at 111 Rosewood Street, Lake Jackson, TX 77566, there will be evidence, as described
in “Attachment B” of this affidavit. I believe this evidence will be useful in furthering this
investigation I have not set forth each and every fact known to me in this investigation, only

those facts and circumstances necessary to establish probable cause for the requested warrant.
TRAINING AND EXPERIENCE

As previously stated, 1 have been employed by the United States Department of Homeland
Security, lmmigration and Customs Enforcement (ICE), Homeland Security Investigations
(HSI) since 2008. l have received specialized training from Federal Law Enforcement

Training Center. This training, in part, focused on methods of unlawful drug trafficking, the

4

Case 3:19-mj-OOOO2 Document 1 Filed in.TXSD on'01/09/19 Page 5 of 24

identification of controlled substances, the means by which drug traffickers derive, launder,
_and conceal their profits, the use of assets to facilitate unlawful drug trafficking activity, and
laws permitting the forfeiture to the United States of assets purchased with drug proceeds or

assets used or intended to be used to facilitate drug violations.

l have participated in the execution of search warrants while investigating drug traffickers and
drug trafficking organizations These warrants covered the search of locations including
residences of drug traffickers, their co-conspirators, associates, as well as drug processing

operations and stash houses used as storage and distribution points for controlled substances.

Materials searched for and recovered in the locations I have searched include (a) various
controlled substances (b) drug paraphernalia such as scales, papers and drug packaging
materials, (c) books, ledgers, drug customer lists and records reflecting sales, the transfer or
transportation of drugs and amounts of monies owed for drugs, (d) records reflecting the
names, addresses, and telephone numbers of co-conspirators, (e) sales receipts and other
records reflecting the expenditure of monies that are the proceeds from unlawful drug
distribution, (e) records of banking transactions to conceal and launder drug trafficking

proceeds, and (f) various valuable assets purchased with the proceeds of unlawful drug l
trafficking These items constituted evidence of drug offenses in violation of 21 U.S.C. § 841,
846, and 952, acquisition of assets with drug trafficking proceeds and the use of these assets
to facilitate drug trafficking crimes in violation of 21 U.S.C. § 853, as well as violations of

tax and money laundering statutes

Based upon training, experience, and participation in this and other drug trafficking
investigations, I have reason to believe that:

a) drug traffickers often maintain in their residences and/or business establishment

records relating to the transportation, ordering, sale and distribution of controlled

substances and the outstanding debts and collections from controlled substances that

Case 3:19-mj-OOOO2 Document 1 Filed in TXSD on 01/09/19 Page 6 of 24

have been distributed including some or all of the following: electronically stored

data, computerized or written books, bank records, receipts, diaries, notes, ledgers,

airline tickets, cashier’s checks, money order receipts, and other papers. Furthermore,

1 know that drug traffickers often retain these records as they are often coded in nature

and might appear innocuous to the untrained investigator;

b) drug traffickers commonly provide their illegal drugs on consignment sale to their

customers, who subsequently pay for the drugs after reselling the product. Therefore,

the above-mentioned books, records, receipts, notes, ledgers, etc., will be secured by

the drug traffickers within their residences and/or their businesses for their ready

access to them for the purpose of determining drug debts and collecting monies

derived from the sale of drugs;

c) drug traffickers must maintain and/or have quick access to large amounts of United

States currency or other liquid assets in order to maintain and finance their ongoing

drug business;

d) drug traffickers commonly conceal contraband, proceeds of drug transactions, records

of these transactions, and records reflecting names, nicknames, addresses and

telephone numbers of drug associates within their residence and/or place of business,

for ready access and to hide them from law enforcement agencies;

e)' drug traffickers commonly will attempt to legitimize the profits from illegal drug

transactions by using domestic banks and their attendant services (i.e., safe deposit

boxes, securities, cashier’s checks, money drafts, letters of credit, brokerage houses,

real estate,`shell corporations and business fronts);

f) drug traffickers often have photographs or video movies of themselves, their co-

conspirators and the property and assets purchased with drug proceeds. These

photographs and video movies are normally in the drug traffickers’ possession, their

residence and/or their place of business;

Case 3:19-mj-OOOO2 Document 1 Filed in TXSD on 01/09/19 Page 7 of 24

g) drug traffickers’ methods of transporting drugs include but are not limited to:

commercial airlines, private motor vehicles, and government and contract mail

carriers. l know that the residences of drug traffickers will often contain records of

drug-related travel. These records may include airline ticket receipts, credit card

receipts, rental car receipts and luggage tags reflecting points of travel;

h) drug traffickers commonly have firearms in their possession (on their person, at their

residence, and/or their business) including handguns, rifles, shotguns and automatic

weapons. These firearms are most often used and/or maintained in order to protect

and secure a drug trafficker’s property or manufacturing operation;

i) drug traffickers will often accumulate and maintain substantial amounts of drug

proceeds, specifically currency, over a period of years, so that the proceeds can be

used in later years for personal asset acquisitions and/or expenditures during periods

when a drug trafficker is not distributing drugs;

j) drug traffickers commonly have evidence of purchases of their drugs secreted in their

residences;

k) drug traffickers commonly secrete in their residences, over a period of years, items

such as those identified in the above paragraphs',

l) it is common for individuals who order illegal controlled substances from an

international distributor to utilize computers and/or other electronic devices to access

the internet in order to research and order the controlled substance, as well as to

communicate with other potential co-conspirators. lnternational orders of controlled

substances are commonly made via the internet websites both on the surface web or

via dark web marketplaces. Commonly the sender of the controlled substances and

intended recipient of such orders are not known to one another personally and

transactions are commonly conducted utilizing wire transfers, money orders, credit or

debit payments, digital currency, or cryptocurrency.

Case 3:19-mj-OOOO2 Document 1 Filed in TXSD on 01/09/19 Page 8 of 24

A wireless telephone (or mobile telephone, or cellular telephone) is a handheld wireless device
used for voice and data communication through radio signals These telephones send signals
through networks of transmitter/receivers enabling communication with other wireless
telephones or traditional “land line” telephones A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and from the phone.
In addition to enabling voice communications wireless telephones offer a broad range of
capabilities These capabilities include: storing names and phone numbers in electronic
“address books;” sending, receiving, and storing text messages and e-mail; taking, sending,
receiving, and storing still photographs and moving video; storing and playing back audio
files; storing dates appointments and other information on personal calendars; and accessing
and downloading information from the Intemet including websites, social media sites bulletin
boards file sharing, and other internet sites Wireless telephones often have a subscriber
identity module or subscriber identification module (“SIM”), which is an integrated circuit
that securely stores the International Mobile Subscriber Identity (“IMSI”) and the related key
used to identify and authenticate subscribers on mobile telephone devices A SIM is embedded
into a removable “SIM card,” which can be transferred between different mobile devices A
SIM card contains a unique serial number (“ICCID”), IMSI, security authentication and
ciphering information, temporary information related to the local network, a list of the services
to which the user has access and certain passwords. Most SIM cards will also store certain
usage data, such as ca11 history, text (“SMS”) messages and phone book contacts Wireless
telephones may also be “smartphones,” such that they operate as personal computers capable
of accessing the Intemet. They may also include GPS technology for determining the location
of the device. Such telephones may also contain removable storage media, such as a flash
card_such devices can store any digital data and can have the capacity to store many
gigabytes of data. Some cellular telephones also have software, giving them the same
capabilities as personal computers including accessing and editing word processing

documents spreadsheets and presentations Some cellular telephones also operate as a

1().

11.

Case 3:19-mj-OOOO2 Document 1 Filed in TXSD on 01/09/19 Page 9 of 24

“tablet,” or mobile computer, and can contain software programs called applications Those
programs can perform different functions and save data associated with those functions

including use associated with the lnternet.

A tablet is a mobile computer, typically larger than a phone yet smaller than a notebook, that
is primarily operated by touching the screen. Tablets function as wireless communication
devices and can be used to access the Intemet through cellular networks 802.11 “wi-fi”
networks or otherwise. Tablets typically contain programs called applications (“apps”),
which, like programs on a personal computer, perform different functions and save data
associated with those functions Apps can, for example, permit accessing the Web, sending

and receiving e-mail, and participating in Intemet social networks

A hard disk drive (“HDD”), also known as a hard drive or hard disk, is a data storage device
that consists of an external circuit board, external data, power connections and internal glass
ceramic, or magnetically charged rotating metal platters that permanently store data even
when powered off. A solid-state drive (“SSD”), also known as a solid-state disk, is a data
storage device that uses integrated circuit assemblies as memory to permanently store data
instead of using rotating platters Flash drives flash cards and thumb drives are digital storage
devices that can connect to computers or other devices using the appropriate connection
CDs/DVDS are digital storage devices capable of storing large amounts of digital data-a user
can store information onto a CD/DVD by “burning” digital data to the device using a computer
CD/DVD drive. These devices are capable of storing any electronic information including

images videos word processing documents programs and software, and web pages

Computers and digital storage devices can include all types of electronic, magnetic, optical,
electrochemical, or other high speed data processing devices performing logical, arithmetic,

or storage functions including desktop computers laptop computers mobile phones pagers,

12.

13.

14.

15.

16.

Case 3:19-mj-OOOO2 Document 1 . Filed in TXSD on 01/09/19 Page 10 of 24

tablets server computers game consoles, and network hardware and also includes any
physical object upon which computer data can be recorded such as hard disk drives RAM,
floppy disks flash memory, CDs, DVDs, and other magnetic or optical media.

Based on my knowledge, training, and experience, l know that computers and digital storage
devices can store information for long periods of time. Similarly, things that have been
searched for and viewed via the lntemet are typically stored for some period of time on a

device. This information can sometimes be recovered with forensic tools

Based on my knowledge, training, and experience, examining data stored on computers and
digital storage devices can uncover, among other things evidence that reveals or suggests who

possessed or used the computer or digital storage devices

There is probable cause to believe that things that were once stored on the Device(s) may still

be stored there, for at least the following reasons:

Based on my knowledge, training, and experience, l know that digital files or remnants of
such files can be recovered months or even years after they have been downloaded onto a
storage medium, deleted, or viewed via the Internet. Electronic files downloaded to a storage
medium can be stored for years at little or no cost. Even when files have been deleted, they
can be recovered months or years later using forensic tools This is so because when a person
“deletes” a file on a digital storage device or computer, the data contained in the file does not
actually disappear; rather, that data remains on the storage medium until it is overwritten by

new data,

Therefore, deleted files or remnants of deleted files, may reside in free space or slack space_

that is in space on the storage medium that is not currently being used by an active file_for

10

17.

18.

19.

20.

Case 3:19-mj-OOOO2 Document 1 Filed in TXSD on 01/09/19 Page 11 of 24

long periods of time before they are overwritten. ln addition, a computer’s operating system

may also keep a record of deleted data in a “swap” or “recovery” file.

Wholly apart from user-generated files computer storage media including digital storage
devices and computers’ internal hard drives can contain electronic evidence of how a
computer has been used, what it has been used for, and who has used it. To give a few
examples this forensic evidence can take the form of operating system configurations
artifacts from operating system or application operation, file system data structures and
virtual memory “swap” or paging files Computer users typically do not erase or delete this
evidence, because special software is typically required for that task. However, it is technically

possible to delete this information

Similarly, files that have been viewed via the Internet are sometimes automatically
downloaded into a temporary lntemet directory or “cache.” Forensic review may also disclose
when and by whom the lntemet was used to conduct searches view material, and

communicate with others via the Internet.

Though some communication applications and programs such as Skype, retain little in the
way of content of previous conversations but do retain records of use. Records can include
registry records of times the program is in active use, times a call or conversation is initiated

or received, or times a call or conversation is terminated

Forensic evidence. As further described in Attachment B, this application seeks permission to
locate not only electronically stored information on the Device(s) that might serve as direct
evidence of the crimes described on the warrant, but also forensic evidence that establishes

how the Device(s) were used, the purpose of the use, who used the Device(s), and when There

ll

21.

22.

23.

24.

Case 3:19-mj-OOOO2 Document 1 Filed in TXSD on 01/09/19 Page 12 of 24

is probable cause to believe that this forensic electronic evidence might be on the Device(s)

because:

Data on the storage medium can provide evidence of a file that was once on the storage media
but has since been deleted or edited, or of a deleted portion of a file (such as a paragraph that
has been deleted from a word processing file). Virtual memory paging systems can leave
traces of information on the storage medium that show what tasks and processes were recently
active. Web browsers, e-mail programs and chat programs store configuration information
on the storage medium that can reveal information such as online nicknames and passwords.
Operating systems can record additional information, such as the attachment of peripherals
the attachment of USB flash storage devices or other external storage media, and the times
the computer or device wasin use, Computer file systems can record information about the
dates files were created and the sequence in which they were created. This information can be
recovered months or even years after they have been downloaded onto the storage medium,

deleted, or viewed.

Forensic evidence on a device can also indicate who has used or controlled the device. This
“user attribution” evidence is analogous to the search for “indicia of occupancy” while

executing a search warrant at a residence

A person with appropriate familiarity with how a digital storage device works may, after
examining this forensic evidence in its proper context, be able to draw conclusions about how

electronic devices were used, the purpose of their use, who used them, and when
The process of identifying the exact electronically stored information on storage media that

are necessary to draw an accurate conclusion is a dynamic process Electronic evidence is not

always data that can be merely reviewed by a review team and passed along to investigators

12

25.

26.

27.

Case 3:19-mj-OOOO2 Document 1 Filed in TXSD on 01/09/19 Page 13 of 24

Whether data stored on a computer is evidence may depend on other information stored on
the computer or digital storage device and the application of knowledge about how a computer
or digital storage device behaves. Therefore, contextual information necessary to understand

other evidence also falls within the scope of the warrant.

Further, in finding evidence of how a device was used, the purpose of its use, who used it, and
when, sometimes it is necessary to establish that a particular thing is not present on a storage

medium.

l know that when an individual uses an electronic device to aid in the commission of a crime,
particularly the unlawful importation and distribution of controlled substances the
individual’s electronic device will generally serve both as an instrumentality for committing
the crime, and also as a storage medium for evidence of the crime. The electronic device is an
instrumentality of the crime because it is used as a means of committing the criminal offense.
The electronic device is also likely to be a storage medium for evidence of crime. From my
training and experience, I believe that an electronic device used to commit a crime of this type
may contain evidence of online conversations with overseas persons involved in the
distribution of controlled substances visits to webpages that are involved in the distribution
of controlled substances text messages and phone conversations with persons involved in the
distribution of controlled substances records of controlled substance transactions and

disposition of funds derived from the sale of controlled substances

I also know that those who engage in criminal activity will attempt to conceal evidence of the
activity by hiding files by renaming the format, (such as saving a .pdf image file as a .doc
document file) or by giving them deceptive names such that it is necessary to view the contents

of each file to determine what it contains

13

28.

29.

Case 3:19-mj-OOOO2 Dooument 1 Filed in TXSD on 01/09/19 Page 14 of 24

l also know a single compact disk can store dozens of images and hundreds of pages of text.
The size of the electronic storage media (commonly referred to as a hard drive) used in home
computers has grown tremendously within the last several years Thumb drives with a capacity
of 32 gigabytes are not uncommon Flash drives with a capacity of 32 gigabytes are not
uncommon Hard drives with the capacity of 500 gigabytes up to 3 terabytes are not
uncommon These drives can store thousands of images and videos at very high resolution
Magnetic storage located in host computers adds another dimension to the equation lt is
possible to use a video camera to capture an image, process that image in a computer with
video capture capabilities and save that image to storage in another country. Once this is
done, there is no readily apparent evidence at the "scene of the crime". Only with careful
laboratory examination of electronic storage devices is it possible to recreate the evidence

trail.

I recognize the prudence requisite in reviewing and preserving in its original form only such
records applicable to the violations of law described in this Affidavit and in Attachment B in
order to prevent unnecessary invasion of privacy and overbroad searches I believe it would
be impractical and infeasible for the Govemment to review the mirrored images of digital
devices that are copied as a result of a search warrant issued pursuant to this Application
during a single analysis I have learned through practical experience that various pieces of
evidence retrieved from digital devices in investigations of this sort often have unknown
probative value and linkage to other pieces of evidence in the investigation until they are
considered within the fluid, active, and ongoing investigation of the whole as it develops ln
other words, the weight of each individual piece of the data fluctuates based upon additional
investigative measures undertaken, other documents under review and incorporation of
evidence into a consolidated whole. Analysis is content-relational, and the importance of any
associated data may grow whenever further analysis is performed. The full scope and meaning

of the whole of the data is lost i_f each piece is observed individually, and not in sum. Due to

14

30.

Case 3:19-mj-OOOO2 Document 1 Filed in TXSD on 01/09/19 Page 15 of 24

the interrelation and correlation between pieces of an investigation as that investigation
continues looking at one piece of information may lose its hill evidentiary value if it is related
to another piece of information, yet its complement is not preserved along with the original.
ln the past, I have reviewed activity and data on digital devices pursuant to search warrants in
the course of ongoing criminal investigations I have learned from that experience, as well as
other investigative efforts that multiple reviews of the data at different times is necessary to
understand the full value of the information contained therein, and to determine whether it is
within the scope of the items sought in Attachment B. In order to obtain the full picture and
meaning of the data from the information sought in Attachments A and B of this application
the Government would need to maintain access to all of the resultant data, as the completeness
and potential of probative value of the data must be assessed within the full scope of the
investigation As such, l respectfully request.the ability to maintain the whole of the data
obtained as a result of the search warrant, and to maintain and to review the data in the control
and custody of the Government and law enforcement at times deemed necessary during the
investigation, rather than minimize the content to certain communications deemed important
at one time. AS with all evidence, the Government will maintain the evidence and mirror
images of the evidence in its custody and control, without alteration, amendment, or access
by persons unrelated to the investigation

Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant l am applying for
would permit seizing, imaging, copying and reviewing the contents of the Device(s) consistent
with the warrant. The warrant l am applying for would authorize a later examination and
perhaps repeated review of the device(s) or information from a copy of the Device(s)
consistent with the warrant. The examination may require authorities to employ techniques
including but not limited to computer-assisted scans of the entire medium, that might expose
many parts of the device(s) to human inspection in order to determine whether it is evidence

described by the warrant. ln the event any electronic devices are encountered within the

15

31.

32.

Case 3:19-mj-OOOO2 Document 1 Filed in TXSD on 01/09/19 Page 16 of 24

residence in a locked condition submission of biometric identification such as a fingerprint,
may be necessary to unlock the device(s) for examination The warrant 1 am applying for
would compel any identified owner of a device in a locked condition to submit biometric

identification to a device for unlock.
APPLE AND TOUCH ID

l know from my training and experience, as well as from information found in publicly
available materials including those published by Apple, that some models of Apple devices
such as iPhones and iPads, offer their users the ability to unlock the device via the use of a
fingerprint or thumbprint (collectively, “fingerprint”) in lieu of a numeric, or alphanumeric,

passcode or password. This feature is called Touch ID.

If a user enables Touch ID on a given Apple device, he or she can register up to 5 fingerprints

that can be used to unlock that device. The user can then use any of the registered fingerprints

to unlock the device by pressing the relevant finger(s) to the device’s Touch ID sensor, which
is found in the round button (often referred to as the “home” button) located at the bottom
center on the front of the device. In my training and experience, users of Apple devices that
offer Touch ID often enable it because it is considered to be a more convenient way to unlock
the device than by entering the passcode, as well as a more secure way to protect the device’s
contents This is particularly true when the user of the deviceis engaged in criminal activities

and thus has a heightened concern about securing the contents of the device.

16

.33.

34.

Case 3:19-mj-OOOO2 Document 1 Filed in TXSD on 01/09/19 Page 17 of 24

ln some circumstances a fingerprint cannot be used to unlock a device that has Touch ID
enabled, and a passcode or password must be used instead. These circumstances include: (l)
when more than 48 hours has passed since the last time the device was unlocked and (2) when
the device has not been unlocked via Touch ID in 8 hours and the passcode or password has
not been entered in the last 6 days Thus, in the event law enforcement encounters a locked
Apple device, the opportunity to unlock the device via Touch ID exists only for a short time.
Touch ID also will not work to unlock the device if (1) the device has been turned off or
restarted; (2) the device has received a remote lock command; or (3) five unsuccessful

attempts to unlock the device via Touch lD are made.

In my training and experience, the person who is in possession of a device, or has the device
among his or her belongings at the time the device is found, is likely a user of the device.
However, in my training and experience, that person may not be the only user of the device
whose fingerprints are among those that will unlock the device via Touch ID, and it is also
possible that the person in whose possession the device is found is not actually a user of that
device at all. Furthermore, in my training and experience, 1 know that in some cases it may
not be possible to know with certainty who is the user of a given device, such as if the device
is found in a common area of a premises without any identifying information on the exterior
of the device. Thus it will likely be necessary for law enforcement to have the ability to

require any occupant of the PREMISES to press their finger(s) against the Touch lD sensor

17

35.

36.

37.

Case 3:19-mj-OOOO2 Document 1 Filed in TXSD on 01/09/19 Page 18 of 24

of the locked Apple device(s) found during the search of the PREMISES in order to attempt

to identify the device’s user(s) and unlock the device(s) via Touch ID.

BACKGROUND OF THE INVESTIGATION

On February 23, 2018, HSI Special Agent (SA) John Estes and SA Laura Elder were notified
by HSI Memphis of a large shipment intercepted inbound from China. The shipment was
inspected and found to contain a mixture of Testosterone Propionate (a Schedule 111 '
Controlled Substance), Tadalafil (an uncontrolled prescription medication), and Sildenafil (an
uncontrolled prescription medication) tablets destined to Laramie, Wyoming The shipment
was estimated, by weight, to contain approximately 11,03() tablets The shipment was
addressed to Fred WEEMS at 23 73 Jefferson Street, Laramie, WY 82070 (hereafter Seized
Shipment 1). SA Estes requested Seized Shipment l be forwarded to him in Cheyenne._

On March 7, 2018, SA Elder received notification from HSI Memphis of another shipment of
an additional approximately 23,652 tablets suspected to contain a mixture of Testosterone.
Propionate (a Schedule 111 Controlled Substance), Tadalafil (an uncontrolled prescription
medication), and Sildenafil (an uncontrolled prescription medication) destined to WEEMS at
2373 Jefferson Street, Laramie, WY 82070 (hereafter Seized Shipment 2). SA Elder requested
Seized Shipment 2 be forwarded to her in Cheyenne.

On March 12, 2018, SA Estes received Seized Shipment l. 'On March 14, 2018 SA Estes
received Seized Shipment 2. On March 14, 2018 SA Estes and SA Matthew Huffman
transported both seizures to the Wyoming State Crime Laboratory in Cheyenne, Wyoming for
analysis Both seizures appeared to SA Estes to contain red and green colored gel caps of
similar consistency and packaging Wyoming State Crime Lab personnel conducted testing

on red capsules found within Seized Shipment l and Seized Shipment 2. Tested capsules

18

38.

39.

40.

Case 3:19-mj-OOOO2 Document 1 Filed in TXSD on 01/09/19 Page 19 of 24

tested presumptive positive for the presence of Testosterone Propionate (a Schedule III
Controlled Substance), Tadalafil (an uncontrolled prescription medication), and Sildenafil (an
uncontrolled prescription medication). Green capsules from within Seized Shipment l and
Seized Shipment 2 had been previously submitted for testing to NMS Labs, on February 22,
2018, by US Customs and Border Protection (CBP) Officers Green capsules submitted for
testing by CBP tested presumptive positive for the presence of Testosterone Propionate (a

Schedule III Controlled Substance) and Sildenafil (an uncontrolled prescription medication).

On March 19, 2018, SA Estes received information from the Wyoming Division of Criminal
lnvestigation (DCI) indicating Fred WEEMS is the owner and organizer of MATCHA
GREEN TEA LLC, Missouri Business Charter Number LC001501582, formed August 1,
2016.

On November 23, 2018, SA Estes learned of another shipment of an additional approximately
47,728 tablets suspected to contain Tadalafil (an uncontrolled prescription medication)
destined to WEEMS at 2373 Jefferson Street, Laramie, WY 82070 (hereafter Seized Shipment
3). SA Estes requested Seized Shipment 3 be forwarded to him in Cheyenne.

On November 27, 2018, SA Estes received information from the CBP National Targeting
Center (NTC) personnel indicating approximately 20 packages had been sent from China to
2373 Jefferson Street, Laramie, Wyoming between October 19, 2017 and October 19, 2018.
The recipients of these packages included MATCHA GREEN TEA LLC and Fred WEEMS.
These packages were manifested as weighing between 1.8 pounds and 27 kilograms
(approximately 52.9 pounds). The 20 packages located by NTC includes Seized Shipments 1,
2, and 3. The 20 packages were manifested as organic pigment, pigment yellow,
polypropylene plastic particles polypropylene powder, polyacrylamide, dandelion extract,

crystal soil, green tea extract, and bitter melon extract. Seized Shipment 1 was manifested as

19

41.

42.

Case 3:19-mj-OOOO2 Document 1 Filed in TXSD on 01/09/19 Page 20 of 24

pigment yellow. Seized Shipment 2 was manifested as organic pigment. Seized Shipment 3

was manifested as dandelion extract.

On November 28, 2018, SA Estes received information from Wells Fargo Bank (WFB)
indicating Fred WEEMS had sent and received several international wire transfers involving

the Bank of China between June 25, 2018 and September 4, 2018. Information received from

'WFB indicated the following activity (all transactions are to or from the Bank of China):

a wire transfer out on June 27, 2018 for $1500.00;

a wire transfer out on July 6, 2018 for $5266.00;

a wire transfer in on August 2, 2018 for $8630.00;

a wire transfer out on August 7, 2018 for 8755_9.90;

a wire transfer out on September 14, 2018 for $10,890.00;

a wire transfer out on September .19, 2018 for $1718.54
On November 29, 2018 SA Estes received information from NTC personnel that a package
had been sent originating in China, on or about November 29, 2018, to MATCHA GREEN
TEA LLC at 2373 Jefferson Street, Laramie, Wyoming 82070 via FedEx bearing a tracking
number ending in 9009. On December 3, 2018 SA Estes received information from NTC
personnel indicating the package had arrived in the US and had not been inspected upon entry.
On December 3, 2018 SA Estes received information from US Drug Enforcement
Administration (DEA) SA Mark Lee indicating the package bearing the tracking number
ending in 9009 was in Laramie, Wyoming pending delivery. SA Estes and SA Lee contacted
FedEx personnel in Laramie, Wyoming and were able to locate the package bearing a tracking
number ending in 9009 prior to delivery. SA Estes observed the package to be a large box
weighing approximately 50 pounds with what appeared to be Chinese writing on the box. A
label on the box indicated the contents to be Tribulus terrestris (a plant species). SA Estes
conducted an Extended Border search of the package and located approximately 14 Mylar
bags inside the package weighing approximately 3 pounds SA Estes recognized these Mylar

bags to have been consistent with the Mylar bags found in Seized Shipment 1 and Seized

20

43.

44.

45.

Case 3:19-mj-OOOO2 Document 1 Filed in TXSD on 01/09/19 Page 21 of 24

Shipment 2. SA Estes opened one of the Mylar bags and found red gel capsules similar to
those found in Seized Shipment ll and Seized Shipment 2. SA Estes detained the package
bearing a tracking number ending in 9009 pending testing of the contents On December 4,
2018, SA Estes submitted one red gel capsule taken from the open Mylar bag within the
package bearing a tracking number ending in 9009 to the Wyoming State Crime Laboratory
for testing Testing revealed the red gel capsule tested presumptive positive for the presence
of Testosterone Propionate (a Schedule 111 Controlled Substance) and Tadalafil (an
uncontrolled prescription medication). SA Estes seized the package bearing a tracking number

ending in 9009 (hereafter Seized Shipment 4).

On December 4, 2018, SA Estes received information from NTC personnel indicating a
package had been sent from China to 23 73 Jefferson Street, manifested to weigh 21 kilograms
(approximately 46.9 pounds) and manifested to contain hesperidin (a plant pigment used in

dietary supplements).

On December 6, 2018, SA Estes received Seized Shipment 3 from CBP Personnel. SA Estes
observed the outer box Seized Shipment 3 was packaged in to be nearly identical to the outer

box Seized Shipment 4 had been packaged in

On December 7, 2018, SA Estes and other law enforcement officers conducted a trash pull
at 2373 Jefferson Street, Laramie, Wyoming, 82070. Among other items SA Estes observed
plastic bubble wrap and FedEx shipping documents to have been contained in the trash of
2373 Jefferson Street, Laramie, Wyoming 82070. The FedEx shipping documents recovered
indicated a package had been to Fred WEEMS and MATCHA GREEN TEA LLC at 2373
Jeffer~son Street, Laramie, Wyoming 82070 bearing a tracking number ending in 9437. SA
Estes queried the tracking number in 9437 in the FedEx public-facing tracking website.
Information returned in the FedEx public-facing tracking website indicated this package had
been sent from Shanghai, China on October 13, 2018 and delivered on October 19, 2018. The

21

46.

47.

Case 3:19-mj-OOOO2 Document 1 Filed in TXSD on 01/09/19 Page 22 of 24

FedEx public-facing tracking website further indicated the package weighed approximately
21 .4 pounds

On December ll, 2018, the US District Court for the District of Wyoming issued a search
warrant for WEEMS’ residence located at 2373 Jefferson Street, Laramie, Wyoming 82040
under 188M226-R. On December 12, 2018 SA Estes and other law enforcement officers
executed the above-mentioned'search warrant. During the execution of the search warrant,
WEEMS was interviewed and stated, among other things that he receives and reships
packages of capsules on behalf of a man he knows as LI. WEEMS stated the capsules typically
arrive in large shipments on a regular basis normally every other month and weighing
approximately 20 kilograms per box. The pills arrive via FedEx and WEEMS then transports
the pills to a storage unit located at Spring Creek Self Storage, 830 Boswell Drive, Laramie,
Wyoming for safekeeping and repackaging prior to re-shipping. The pills were placed into
bins on shelves by color. The pills were red, blue, light blue and green WEEMS stated he
receives instructions from LI as to where to ship capsules and in what amounts WEEMS
stated he also receives payment via wire transfer on behalf of Ll and then forwards aggregated
payments at irregular intervals WEEMS additionally agreed to cooperate with law

enforcement and communicate with Ll to that end.

On December 29, 2018, SA Estes was notified by Fred WEEMS that three additional packages
had arrived at his residence in Laramie, Wyoming from Monterey Park, California, but
appeared to have originated in China. WEEMS requested SA Estes and other law enforcement
examine the packages and take custody of the packages if their contents were illegal. On
January 2, 2019, SA Estes accompanied by US Postal lnspector Christopher Lucas and DEA
SA Mark Lee, examined the three packages found them to be unopened and, after obtaining
confirming consent from WEEMS, found them to contain approximately 35 Mylar bags seven
labeled DR (dark red), 20 labeled DB (dark blue), four labeled G (green), and four labeled DP
(dark purple). Samples from the bags labeled DB and G (green and dark blue) were submitted

22

48.

49.

50.

51.

52.

Case 3:19-mj-OOOO2 Document 1 Fi|eo| in TXSD on 01/09/19 Page 23 of 24

for testing at the Wyoming State Crime Laboratory and tested presumptive positive for the
presence of Testosterone Propionate (a Schedule 111 Controlled Substance), Tadalafil (an
uncontrolled prescription medication), and Sildenafil (an uncontrolled prescription

medication).

On January 3, 2019,' SA Estes was contacted by WEEMS. WEEMS stated he had been
contacted by LI and asked to send two shipments of capsules out. One shipment, as instructed
by Ll, was to be sent to Jason PHILLIPS, ADVANCED NUTRITION, at 111 Rosewood
Street, Lake Jackson, Texas 77566 and consist of two bagsrof green capsules (approximately

two kilograms of capsules).

On January 4, 2019, SA Estes received information from the US Postal Inspection Service
that the names Jason PHILLIP'S, ADVANCE NUTRITION, as well as others receive mail at
111 Rosewood Street, Lake Jackson, Texas 77566.

On January 4, 2019, SA Estes conducted a check of the CLEAR database which revealed
Jason PHILLIPS resides at 111 Rosewood Street, Lake Jackson, Texas 77566 and is the owner
of ADVANCED NUTRITION at the same address

ANTICIPATED CONTROLLED DELIVERY

On .1 anuary 9, 2019, in a coordinated effort between HSl and USPS, US Postal Inspectors will
deliver the package as described in paragraph 48. US Postal lnspectors will conduct a
controlled,delivery of a package containing the two bags of green capsules to 111 Rosewood
Street, Jackson Lake, Texas 77566.

I anticipate that the Jason PHILLIPS or antoher occuperant will accept and sign for the
package.

23

Case 3:19-mj-OOOO2 Document 1 Filed in TXSD on 01/09/19 Page 24 of 24

5 3. Upon delivery and acceptance of the package, 1 believe, based on training and experience, that
located inside the residence located at 111 Rosewood Street, Jackson Lake, Texas 77566,
there will be evidence as described in attachment A of this affidavit which can be used as
direct evidence in criminal proceedings to demonstrate the scope and magnitude of this drug

trafficking organization

CONCLUSION

WHEREFORE, l respectfully submit that there is probable cause to believe that there is
evidence as described in “Attachment B” of unlawful drug trafficking located within for 111
Rosewood Street, Lake Jackson, TX 77566. 1 respectfully request that the court issue warrants

authorizing the search of the described property.

END OF SWORN STATEMENT

Respectfully submitted,

pizza

JohWEs/tes

Special Agent
DHS/ICE/Homeland Security lnvestigations

Subscribed and sworn to befo me on January § , 2019

 

 

fhc/Honorable Andrew M. Edison
UNITED STATES MAGISTRATE JUDGE

24

